Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
FINAL ACTION

Response to Amendment
The amendment filed on 3/24/2022 has been received and claims 1, 3-10, and 17-19 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-10, and 17-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, there is no written description support for the limitation in claims 1 and 17 that “the central axis of the case passing through a central portion of the air outlet … extends along the second direction” within the Specification.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-10, and 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Claims 1 and 17, it is not clear whether “the central axis of the case passing through a central portion of the air outlet … extends along the second direction” as the second direction is in the direction of the air inlet along with the fan inlet which is perpendicular to the first direction of the central axis of the case passing through the central portion of the air outlet.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-5, and 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller (20060177356) in view of Yamanaka (5919422) and Chen (CN1834542).
As to Claims 1, 7, and 10, Miller (‘356) discloses an air purifier (400) comprising:
a case (412) having a first surface (i.e. wall to which 445 is attached), a second surface (i.e. wall where 416 is located) opposing the first surface, and a sidewall (i.e. the wall where 50 and 472 are attached) connecting the first surface (i.e. wall to which 445 is attached) and the second surface (i.e. wall where 416 is located), an air inlet (414, 415) disposed on the sidewall (i.e. the wall where 50 and 472 are attached)  and an air outlet (416), wherein the air outlet (416) is located at the second surface (i.e. wall where 416 is located) and the second surface (i.e. wall where 416 is located) that is spaced apart from the first surface (i.e. wall to which 445 is attached) along a first direction (see Figure 4);
a fan (420) disposed inside the case (412) having a body and having an inlet (i.e. where 420 arrow is pointing to) to expedite an entry of an air into the case (412) and an outlet (i.e. the side of fan where arrow flows into 427 toward 424) for discharging introduced air towards a fluid control structure (426, 427, 444-447);
an ultraviolet (UV) light source (424) and a filter unit (436) that are arranged inside the case (412) and adjacent the fan (420) (see Figure 4); and
a fluid control structure (426, 427, 444-447) disposed inside the case (412) and positioned between the fan (420) and the air outlet (416), the fluid control structure (426, 427, 444-447) including a first duct part (426, portion of 427 located opposite 426) coupled to an outlet of the fan (420) and having an increasing width along the flow path of air (see Figure 4); 
wherein the inlet of the fan (420) has a smaller cross-section area (i.e. at most between 445 and 446) than that of the filter unit (436) of the case (412) (see Figure 4), wherein the outlet of the fan (420) has a smaller cross-section area than that of a flow path of air formed in the fluid control structure (426, 427, 444-447) (see Figure 4), and
wherein the central axis of the outlet of the fan (420) and the central axis of the case (412) extend along the first direction (see Figure 4).
Miller (‘356) also discloses that a central axis of the case (i.e. casing of 10/800, housing of 896 and 898) passing through a central portion of the air outlet (16; 816) that is located at the second surface (i.e. wall/surface where 16/816 is located) of the case (i.e. casing of 10/800, housing of 896 and 898) and extends along the first direction (see Figures 12 and 19-20)
Miller (‘356) does not appear to specifically teach that the inlet of the fan is aligned with the air inlet of the case wherein the inlet of the fan is structured to introduce air along a second direction perpendicular to the first direction and perpendicular to the sidewall and the outlet of the fan structured to discharge air through the outlet of the fan along the first direction, or that the UV light source is an UV light emitting diode (LED), or that the outlet of the fan has a smaller cross-section area than that of the entire flow path of air formed in the fluid control structure, nor that a central axis of the outlet of the fan is positioned at one side of a central axis of the case.
As to the limitation that the UV light source is an UV light emitting diode (LED), it was known in the art before the effective filing date of the claimed invention to provide an ultraviolet light emitting diode as an ultraviolet light source in an air purifier. Yamanaka (‘422) discloses an air purifier (see Figures 10-12) comprising:
	a case (101) having an air inlet (111) and an air outlet (113, 114, 115);
	a fan (106) disposed inside the case (see Figure 10) and adjacent to the air inlet (111) (see Figure 10);
	an ultraviolet (UV) light emitting diode (LED) unit (105) and a filter unit (104) arranged inside the case and over the fan (106) along a flow path of air; 
	a fluid control structure (117) disposed inside the case (101) between the fan (106) and the filter unit (104); and
	wherein the outlet of the fan (106) has a smaller cross-sectional area than that of the filter unit (104) of the case (101) (see Figure 10); 
	wherein the fluid control structure (117, 118, 119) comprises a plate-shaped structure having a surface disposed to face the flow path of the air within the case (101) (see Figure 10);
	wherein the filter unit (104) includes a photocatalyst material (see Col. 4 lines 3-5 and 9-10) that reacts to UV light to cause photocatalyst reactions that sterilize the air (see Col. 22 lines 7-15);
	wherein the UV LED unit (105) emits UV light within a wavelength range that can cause photocatalyst reactions in the photocatalyst material such as from 300 nm to 400 nm (see Col. 21 lines 53-60), and is configured to direct the UV light onto the photocatalyst material (see Figure 10, Col. 22 lines 5-6),
	in order to provide UV light so as to purify air (see entire document, particularly Col. 21 lines 47-63, Col. 22 lines 5-28).
It would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to provide an UV LED unit as a known alternate form of the UV light source in the air purifier of Miller in order to provide UV light so as to purify air as shown by Yamanaka.
As to the limitations that the outlet of the fan has a smaller cross-section area than that of the entire flow path of air formed in the fluid control structure and that a central axis of the outlet of the fan is positioned at one side of a central axis of the case where the central axis of the outlet of the fan and the central axis of the case extend along the first direction, it was known in the art before the effective filing date of the claimed invention to provide an outlet of a fan that has a smaller cross-section area than that of a flow path of air within a fluid control structure of an air purifier where a central axis of the outlet of the fan is positioned at one side of a central axis of a case for the air purifier. Chen (‘542) discloses an air purifier (see Figure 1) comprising:
a case (1) including an air inlet (2) and an air outlet (4), wherein the case (1) has a first surface (i.e. top/bottom wall), a second surface (i.e. top/bottom wall) opposing the first surface (i.e. top/bottom wall), and a sidewall (i.e. front/back/side wall) connecting the first surface (i.e. top/bottom wall) and the second surface (i.e. top/bottom wall) (see Figure 1);
a fan (16) disposed inside the case (1) and having an inlet (i.e. at opening adjacent 15 facing 2, 6, 8) to expedite an entry of air into the case (1) and an outlet (i.e. at opening adjacent 15 facing 13) for discharging introduced air toward a fluid control structure (15, 9) (see Figure 1),
wherein the inlet (i.e. at opening adjacent 15 facing 2, 6, 8) of the fan (16) is aligned with the air inlet (2) of the case (1) wherein the inlet (i.e. at opening adjacent 15 facing 2, 6, 8) of the fan (16) is structured to introduce air along a second direction perpendicular to a first direction and perpendicular to the sidewall (i.e. front/back wall) and the outlet (i.e. at opening adjacent 15 facing 13) of the fan (16) structured to discharge air through the outlet (i.e. at opening adjacent 15 facing 13) of the fan (16) along the first direction;
an ultraviolet (UV) light emitting unit (14) and a filter unit (13) that are arranged inside the case (1) and adjacent to the fan (16) (see Figure 1); and
a pre-filter unit (6, 7, 8) disposed closer to the air inlet (2) than the inlet (i.e. at opening adjacent 15 facing 2, 6, 8) of the fan (16) to provide filtered air to the filter unit (13),
the fluid control structure (15, 9) disposed inside the case (1) and positioned between the fan (16) and the air outlet (4), the fluid control structure including a first duct part (15) coupled to the outlet (i.e. i.e. at opening adjacent 15 facing 13) of the fan (16) and having an increasing width along a flow path of air (see Figure 1); and
wherein the inlet (i.e. at opening adjacent 15 facing 2, 6, 8) of the fan (16) has a smaller cross-section area than that of the filter unit (13) of the case (1), and wherein the outlet (i.e. at opening adjacent 15 facing 13) of the fan (16) has a smaller cross-section area than that of the entire flow path of air (i.e. from 15 to 4) formed in the fluid control structure (15, 9) (see Figure 1), 
wherein a central axis of the outlet (i.e. at opening adjacent 15 facing 13) of the fan (16) is positioned at one side of a central axis of the case (1), wherein the central axis of the outlet (i.e. at opening adjacent 15 facing 13) of the fan (16) and the central axis of the case (1) extend along the first direction,
wherein the filter unit (13) includes a first filter (13) and a second filter (13) arranged in layers (i.e. between the two sets of 14 - see Figure 1), and
wherein the filter unit (13) includes a photocatalyst material that reacts to UV light to cause a photocatalyst reaction to sterilize the air (see English translation, Abstract, Embodiment 1 under Use For Invention section), and
the UV light emitting unit (14) emits UV light within a wavelength range that can cause photocatalytic reactions in the photocatalyst material, and is configured to direct the UV light onto the photocatalyst material (see Figure 1 and English translation - Abstract, Embodiment 1 under Use For Invention section),
in order to purify/clean and sterilize air (see English translation, Abstract, last paragraph of Disclosure located above Description of Drawings).
 It would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to provide a smaller cross-section area for the outlet of the fan and a central axis of the outlet of the fan positioned at one side of a central axis of the case and the central axis of the outlet of the fan and the central axis of the case extending along a first direction in the air purifier of Miller as modified by Yamanaka as a known alternate configuration in order to provide a device for cleaning/purifying/sterilizing air as shown by Chen.
As to Claims 3-5, Miller (‘356) discloses that the fluid control structure (426, 427, 446, 452, 454) further comprises: a second duct part (portion of 427 located adjacent outlet of fan 420; 452, 454) extends in a direction away from the sidewall of the case (412) and having a predetermined angle with respect to a longitudinal direction of the case (see Figure 4), wherein the second duct part (i.e. portion of 427 located adjacent outlet of fan 420 and opposite 446) has a predetermined angle of more than 90 degrees with respect to a longitudinal direction of the case (412) (see Figure 4).
As to Claims 8-9, Yamanaka (‘422) discloses that the fluid control structure comprises a plate-shaped structure (125) having a surface disposed to face the flow path of the air within the case (101), wherein the plate-shaped structure has through holes formed on the plate-shaped structure (125) (see Figure 12, Col. 22 line 35 and 39-40). 
 	Thus, Claims 1, 3-5, and 7-10 would have been obvious within the meaning of 35 U.S.C. 103 over the combined teachings of Miller (‘356), Yamanaka (‘422), and Chen (‘542).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller (20060177356) in view of Yamanaka (5919422) and Chen (CN1834542), as applied to claim 1 above, and further in view of Engelhard (8017073).
Miller (‘356), Yamanaka (‘422), and Chen (‘542) are relied upon for disclosure described in the rejection of claim 1 under 35 U.S.C. 103.
Neither Miller (‘356) nor Yamanaka (‘422) or Chen (‘542) appears to specifically teach that the UV LED unit is an ultraviolet light source that emits UV light within a wavelength range that can sterilize air by illuminating the air as well as to cause photocatalytic reactions, or that the air purifier comprises a pre-filter unit disposed closer to the air inlet than the inlet of the fan.
It was known in the art before the effective filing date of the claimed invention to provide an ultraviolet light source that emits UV light within a wavelength range that can sterilize air by illuminating the air as well as to cause photocatalytic reactions and a pre-filter disposed closer to an air inlet than an inlet of a fan in an air purifier. Engelhard (‘073) discloses an air purifier (100) (see Figures 1 and 8) comprising:
	a case (102) having an air inlet (101) and an air outlet (104);
	a fan (108) disposed inside the case (see Figures 1 and 8) and adjacent to the air inlet (101) (see Figures 1 and 8);
	an ultraviolet (UV) light unit (122) and a filter unit (116, 118) arranged inside the case and over the fan (108) along a flow path of air,
	wherein the filter unit (116, 118) includes a photocatalyst material that reacts to UV light to cause photocatalyst reactions that sterilize the air (see Col. 4 lines 43-45, Col. 5 line 1 to Col. 6 line 4); and 
	the UV light unit (122) emits UV light within a wavelength range that can directly sterilize air by illuminating the air and that can cause photocatalyst reactions in the photocatalyst material (see Col. 4 line 51 to Col. 6 line 4, particularly Col. 4 lines 60-63, and Col. 8 lines 27-35 and 39-45); 
	a fluid control structure (110, 114) disposed inside the case between the fan (108) and the filter unit (116, 118); 
	wherein the fluid control structure (110, 114) controls an air flow along the flow path of air between an outlet of the fan (108) and the filter unit (116, 118); and
	a pre-filter unit (106) disposed closer to the air inlet than the inlet of the fan (108) (see Figures 1 and 8),
	in order to reduce relatively larger particulates and other air contaminants prior to reaching internal chamber(s) of the air purifier and to provide disinfection/anti-bacterial/germicidal as well as photocatalytic effects (see Col. 3 lines 39-41, Col. 4 lines 60-63, Col. 5 lines 35-66).
	It would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to provide a UV light source that emits UV light within a wavelength range that can sterilize air by illuminating the air in the air purifier of Miller as modified by Yamanaka and Chen as a known alternate UV light source and configuration in order to provide an optimized air purification as shown by Engelhard.
	Thus, Claim 6 would have been obvious within the meaning of 35 U.S.C. 103(a) over the combined teachings of Miller (‘356), Yamanaka (‘422), Chen (‘542), and Engelhard (‘073).

Claims 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller (20060177356) in view of Chen (CN1834542).
Miller (‘356) discloses an air purifier (400) comprising:
a case (412) having a first surface (i.e. wall to which 445 is attached), a second surface (i.e. wall where 416 is located) opposing the first surface, and a sidewall (i.e. the wall where 50 and 472 are attached) connecting the first surface (i.e. wall to which 445 is attached) and the second surface (i.e. wall where 416 is located), an air inlet (414, 415) disposed on the sidewall (i.e. the wall where 50 and 472 are attached)  and an air outlet (416), wherein the air outlet (416) is located at the second surface (i.e. wall where 416 is located) and the second surface (i.e. wall where 416 is located) that is spaced apart from the first surface (i.e. wall to which 445 is attached) along a first direction (see Figure 4);
a fan (420) disposed inside the case (412) and adjacent to the air inlet (414, 415);
a filter unit (436) arranged inside the case (412) and adjacent the fan (420) along a flow path of air (see Figure 4), the filter unit (436) located in the flow path of the air leading to the air outlet (416); 
an ultraviolet (UV) unit (424) inside the case (412) to direct UV light toward the flow path of the air to sterilize the air flow; and 
a fluid control structure (426, 427, 444-447) disposed inside the case (412) and positioned between the fan (420) and the air outlet (416) , the fluid control structure (426, 427, 444-447) including a first duct part (426, 427) coupled to an outlet of the fan (420) and having an increasing width along the flow path of air (see Figure 4); 
wherein the inlet of the fan (420) has a smaller cross-section area (i.e. at most between 445 and 446) than that of the filter unit (436) of the case (412) (see Figure 4), wherein the outlet of the fan (420) has a smaller cross-section area than that of an air flow path formed at least partially in the fluid control structure (426, 427, 444-447) (see Figure 4), and
wherein the central axis of the outlet of the fan (420) and the central axis of the case (412) extend along the first direction (see Figure 4). 
Miller (‘356) also discloses that a central axis of the case (i.e. casing of 10/800, housing of 896 and 898) passing through a central portion of the air outlet (16; 816) that is located at the second surface (i.e. wall/surface where 16/816 is located) of the case (i.e. casing of 10/800, housing of 896 and 898) and extends along the first direction (see Figures 12 and 19-20).
	Miller (‘356) does not appear to specifically teach that the inlet of the fan is aligned with the air inlet of the case wherein the inlet of the fan is structured to introduce air along a second direction perpendicular to the first direction and perpendicular to the sidewall and the outlet of the fan structured to discharge air through the outlet of the fan along the first direction, or that the outlet of the fan has a smaller cross-section area than that of the entire flow path of air formed in the fluid control structure, nor that a central axis of the outlet of the fan is positioned at one side of a central axis of the case.
As to the limitations that the outlet of the fan has a smaller cross-section area than that of the entire flow path of air formed in the fluid control structure and that a central axis of the outlet of the fan is positioned at one side of a central axis of the case where the central axis of the outlet of the fan and the central axis of the case extend along the first direction, it was known in the art before the effective filing date of the claimed invention to provide an outlet of a fan that has a smaller cross-section area than that of a flow path of air within a fluid control structure of an air purifier where a central axis of the outlet of the fan is positioned at one side of a central axis of a case for the air purifier. Chen (‘542) discloses an air purifier (see Figure 1) comprising:
a case (1) including an air inlet (2) and an air outlet (4), wherein the case (1) has a first surface (i.e. top/bottom wall), a second surface (i.e. top/bottom wall) opposing the first surface (i.e. top/bottom wall), and a sidewall (i.e. front/back/side wall) connecting the first surface (i.e. top/bottom wall) and the second surface (i.e. top/bottom wall) (see Figure 1);
a fan (16) disposed inside the case (1) and having an inlet (i.e. at opening adjacent 15 facing 2, 6, 8) to expedite an entry of air into the case (1) and an outlet (i.e. at opening adjacent 15 facing 13) for discharging introduced air toward a fluid control structure (15, 9) (see Figure 1),
wherein the inlet (i.e. at opening adjacent 15 facing 2, 6, 8) of the fan (16) is aligned with the air inlet (2) of the case (1) wherein the inlet (i.e. at opening adjacent 15 facing 2, 6, 8) of the fan (16) is structured to introduce air along a second direction perpendicular to a first direction and perpendicular to the sidewall (i.e. front/back wall) and the outlet (i.e. at opening adjacent 15 facing 13) of the fan (16) structured to discharge air through the outlet (i.e. at opening adjacent 15 facing 13) of the fan (16) along the first direction;
an ultraviolet (UV) light emitting unit (14) and a filter unit (13) that are arranged inside the case (1) and adjacent to the fan (16) (see Figure 1); and
a pre-filter unit (6, 7, 8) disposed closer to the air inlet (2) than the inlet (i.e. at opening adjacent 15 facing 2, 6, 8) of the fan (16) to provide filtered air to the filter unit (13),
the fluid control structure (15, 9) disposed inside the case (1) and positioned between the fan (16) and the air outlet (4), the fluid control structure including a first duct part (15) coupled to the outlet (i.e. i.e. at opening adjacent 15 facing 13) of the fan (16) and having an increasing width along a flow path of air (see Figure 1); and
wherein the inlet (i.e. at opening adjacent 15 facing 2, 6, 8) of the fan (16) has a smaller cross-section area than that of the filter unit (13) of the case (1), and wherein the outlet (i.e. at opening adjacent 15 facing 13) of the fan (16) has a smaller cross-section area than that of the entire flow path of air (i.e. from 15 to 4) formed in the fluid control structure (15, 9) (see Figure 1), 
wherein a central axis of the outlet (i.e. at opening adjacent 15 facing 13) of the fan (16) is positioned at one side of a central axis of the case (1), wherein the central axis of the outlet (i.e. at opening adjacent 15 facing 13) of the fan (16) and the central axis of the case (1) extend along the first direction,
wherein the filter unit (13) includes a first filter (13) and a second filter (13) arranged in layers (i.e. between the two sets of 14 - see Figure 1), and
wherein the filter unit (13) includes a photocatalyst material that reacts to UV light to cause a photocatalyst reaction to sterilize the air (see English translation, Abstract, Embodiment 1 under Use For Invention section), and
the UV light emitting unit (14) emits UV light within a wavelength range that can cause photocatalytic reactions in the photocatalyst material, and is configured to direct the UV light onto the photocatalyst material (see Figure 1 and English translation - Abstract, Embodiment 1 under Use For Invention section),
in order to purify/clean and sterilize air (see English translation, Abstract, last paragraph of Disclosure located above Description of Drawings).
 It would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to provide a smaller cross-section area for the outlet of the fan and a central axis of the outlet of the fan positioned at one side of a central axis of the case and the central axis of the outlet of the fan and the central axis of the case extending along a first direction in the air purifier of Miller as a known configuration in order to provide a device for cleaning/purifying/sterilizing air as shown by Chen.
	Thus, Claims 17-19 would have been obvious within the meaning of 35 U.S.C. 103 over the combined teachings of Miller (‘356) and Chen (‘542).

In the event that Chen is deemed to inadequately disclose the limitation of claim 18, the following rejection will apply.
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller (20060177356) in view of Chen (CN1834542) as applied to claim 17 above, and further in view of Engelhard (8017073).
Miller (‘356) and Chen (‘542) are relied upon for disclosure described in the rejection of claim 17 under 35 U.S.C. 103.
Miller (‘356) does not appear to specifically teach that the filter unit includes a first filter and a second filter arranged in layers.
It was known in the art before the effective filing date of the claimed invention to provide a filter unit which includes a first filter and a second filter arranged in layers in an air purifier. Engelhard (‘073) discloses an air purifier (100) (see Figures 1 and 8) comprising:
	a case (102) having an air inlet (101) and an air outlet (104);
	a fan (108) disposed inside the case (see Figures 1 and 8) and adjacent to the air inlet (101) (see Figures 1 and 8);
	an ultraviolet (UV) light unit (122) and a filter unit (116, 118) arranged inside the case and over the fan (108) along a flow path of air,
	wherein the filter unit (116, 118) includes a first filter (116) and a second filter (118) arranged in layers (see Figures 1 and 8); and 
	the UV light unit (122) emits UV light within a wavelength range that can directly sterilize air by illuminating the air and that can cause photocatalyst reactions in the photocatalyst material (see Col. 4 line 51 to Col. 6 line 4, particularly Col. 4 lines 60-63, and Col. 8 lines 27-35 and 39-45); 
	a fluid control structure (110, 114) disposed inside the case between the fan (108) and the filter unit (116, 118); 
	wherein the fluid control structure (110, 114) controls an air flow along the flow path of air between an outlet of the fan (108) and the filter unit (116, 118); and
	a pre-filter unit (106) disposed closer to the air inlet than the inlet of the fan (108) (see Figures 1 and 8),
	in order to provide a plurality of functionality for the filter within an air purifier for the fluid being treated and flowing through the purifier (see entire document, particularly Col. 3 lines 60-67).
	It would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to provide a first filter ad a second filter arranged in layers in the filter unit of the air purifier of Miller as a known alternate configuration in order to provide a plurality of functionality as sterilization/disinfection/decontamination as well as another filter function for the fluid being treated and flowing through the purifier as shown by Engelhard.
	Thus, Claim 18 would have been obvious within the meaning of 35 U.S.C. 103(a) over the combined teachings of Miller (‘356), Chen (‘542), and Engelhard (‘073).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-10, and 17-19 have been considered but are moot because the new ground of rejection does not rely on the same combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 3/24/2022 have been fully considered but they are not persuasive. Specifically, examiner disagrees and points out that the newly added limitation “the central axis of the case passing through a central portion of the air outlet … extends along the second direction” is not disclosed in the Specification as discussed in paragraphs 3 and 6 above. Thus, examiner indicates that based on the disclosure in the Specification that “the central axis of the case passing through a central portion of the air outlet … extends along” the first direction rather than the second direction and further indicates that Miller discloses such a configuration as discussed in rejections of claims 1 and 17 in the paragraphs above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA M YOO whose telephone number is (571)272-6690. The examiner can normally be reached Monday - Friday, 10:30 am - 7 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571)272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REGINA M YOO/            Primary Examiner, Art Unit 1799